DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1 cites “side rails of a ladder” in the second to last line of the claim. A ladder has already been previously claim, and thus, “a ladder” should be “said ladder”.  
Claim 11 ends on a comma and not a period.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11-13, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, in view of Bernart (US 2015/0074924).
	Regarding claim 1, Mobley teaches of (Fig. 1) an animal climbing cover for ladders (Abstract, covering for ladders that an animal can climb on) comprising:
a main panel (ladder jacket 10) comprising:
a top edge portion (first end 20B);
a bottom edge portion (end 34B);

two opposite side edge portions (two elastic side members 32);
wherein said two opposite side edge portions (32) extend along said length of said main panel (extends along said length of said main panel 10);
wherein the distance between said two opposite side edge portions defines a width of said main panel (defines a width);
a top surface (surface of main planar member 34 facing away from the ladder);
wherein said top surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32) (extends between said top edge portion 20B, said bottom edge portion 34B, and said two opposite side edge portions 32);
a bottom surface (bottom surface of main planar member 34 facing the ladder);
wherein said bottom surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32);
wherein said main panel is sized, shaped, and adapted to cover a substantial portion of side rails and rungs of a ladder (Fig. 2, main panel 10 is sized, shaped, and adapted to cover a substantial portion of side wails and rungs of a ladder 46);
at least one attachment bracket (planar end member 22);
wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10) and is adapted to releasably and securely engage 
at least one attachment strap (hook and loop fastening straps 38, 40, and 42);
wherein said at least one attachment strap is attached to said bottom edge portion (34B) of said main panel (10) (strap 42 is attached to said bottom edge portion 34B) and is adapted to releasably and securely engage a bottom rung of said ladder (Fig. 2, releasably and securely engage a bottom rung of said ladder 46);
wherein said animal climbing cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder and provide a means for an animal to climb up and down said ladder (Fig. 2, cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder 46 and an animal can climb up and down said ladder).
Mobley does not appear to teach of a plurality of raised portions;
wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel.
Bernart is in the field of transport structures and teaches of (Fig. 1) a plurality of raised portions (¶0054, textured surface 259 may include raised ridges);
wherein said plurality of raised portions (259) are located at various positions upon said top surface of said main panel (ramp surface 250) and are adapted to provide a means for animals to grip said main panel (¶0054, textured surface 259 may provide a suitable surface to generally prevent slippage during loading and unloading of the ramp 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of a plurality of raised portions; wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel in order to prevent the cover from sliding off surfaces when stored away, such as being leaned against the wall, and make it easier for the user to grip onto the cover. 

Regarding claim 7, Mobley as modified teaches of the invention in claim 1, and wherein said main panel is formed from a material chosen from a group of materials consisting of plastic, burlap, fiberglass, rubber, and copper strands (Col. 4 lines 11-12, the flexible material in which portions of the cover can be made of an opaque plastic).

Regarding claim 9, Mobley as modified teaches of the invention in claim 1, and wherein there are a plurality of spaced vertical straps (Fig. 1, straps 42 are a plurality of spaced vertical straps). 

Regarding claim 11, Mobley as modified teaches of the invention in claim 1, and wherein said plurality of raised portions (raised portions incorporated from Bernart) are formed having a shape chosen from a group of shapes consisting of bumps and ridges (¶0054 of Bernart, raised portions are raised ridges).

Regarding claim 12, Mobley as modified teaches of the invention in claim 1, but does not appear to teach of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips.
Bernart teaches of wherein (Fig. 4) said plurality of raised portions (¶0038, apertures 56 may have a portion that extend above the ramp 50) are located on said top surface (ramp surface 50) of said main panel (ramp 20) in a pattern forming two spaced vertical strips (has a pattern of two spaced vertical strips).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips in order to save costs on not making the whole surface have raised portions. 

Regarding claim 13, Mobley teaches of (Fig. 1) a combination of a ladder and an animal climbing cover (Abstract, cover for a ladder in which Examiner notes that an animal can climb on), said combination comprising:
a ladder (Fig. 2, ladder 46) including:
two spaced side rails (2 spaced rails); and
a plurality of spaced rungs connected between said two spaced side rails (plurality of spaced rungs connected between said two spaced side rails); and
an animal climbing cover (ladder jacket 10) comprising:
a main panel (longitudinal panel of cover 10) comprising:

a bottom edge portion (end 34B);
wherein the distance between said top edge and said bottom edge defines a length of said main panel (distance from the top edge and said bottom edge defines a length of said main panel 10);
two opposite side edge portions (two elastic side members 32);
wherein said two opposite side edge portions extend along said length of said main panel (extends along said length of said main panel 10);
wherein the distance between said two opposite side edge portions defines a width of said main panel (defines a width);
a top surface (surface of main planar member 34 facing away from the ladder);
wherein said top surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32) (extends between said top edge portion 20B, said bottom edge portion 34B, and said two opposite side edge portions 32);
a bottom surface (bottom surface of main planar member 34 facing the ladder);
wherein said bottom surface extends between said top edge portion (20B), said bottom edge portion (34B), and said two opposite side edge portions (32);
wherein said main panel is sized, shaped, and adapted to cover a substantial portion of said side rails and rungs of said ladder;
at least one attachment bracket (planar end member 22);
wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10) and is adapted to releasably and securely engage 
at least one attachment strap (hook and loop fastening straps 38, 40, and 42);
wherein said at least one attachment strap is attached to said bottom edge portion (34B) of said main panel (10) (strap 42 is attached to said bottom edge portion 34B) and is adapted to releasably and securely engage a bottom rung of said ladder (Fig. 2, releasably and securely engage a bottom rung of said ladder 46);
wherein said animal climbing cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder and provide a means for an animal to climb up and down said ladder (Fig. 2, cover is adapted to removably attach to and cover a substantial portion of the rungs and side rails of the ladder 46 and an animal can climb up and down said ladder).
Mobley does not appear to teach of a plurality of raised portions;
wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel.
Bernart is in the field of transport structures and teaches of (Fig. 1) a plurality of raised portions (¶0054, textured surface 259 may include raised ridges);
wherein said plurality of raised portions (259) are located at various positions upon said top surface of said main panel (ramp surface 250) and are adapted to provide a means for animals to grip said main panel (¶0054, textured surface 259 may provide a suitable surface to generally prevent slippage during loading and unloading of the ramp 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Bernart of a plurality of raised portions; wherein said plurality of raised portions are located at various positions upon said top surface of said main panel and are adapted to provide a means for animals to grip said main panel in order to prevent the cover from sliding off surfaces when stored away, such as being leaned against the wall, and make it easier for the user to grip onto the cover.

Regarding claim 19, Mobley as modified teaches of the invention in claim 13, and wherein said plurality of raised portions (raised portions incorporated from Bernart) are formed having a shape chosen from a group of shapes consisting of bumps and ridges (¶0054 of Bernart, raised portions are raised ridges).

Regarding claim 20, Mobley as modified teaches of the invention in claim 13, but does not appear to teach of wherein said plurality of raised portions are located on said top surface of said main panel in a pattern forming two spaced vertical strips.
Bernart teaches of wherein (Fig. 4) said plurality of raised portions (¶0038, apertures 56 may have a portion that extend above the ramp 50) are located on said top surface (ramp surface 50) of said main panel (ramp 20) in a pattern forming two spaced vertical strips (has a pattern of two spaced vertical strips).
. 

	Claims 2-4, 8, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, as modified by Bernart (US 2015/0074924), as applied to claim 1 and 13 above, and further in view of Card et al. (US 2011/0056519), hereinafter Card.
Regarding claim 2 and 14, Mobley as modified teaches of the invention in claim 1 and 13, respectively, and further comprising:
at least one vertical strap (strap 42) including:
a first end (has a first end);
a second end opposite said first end (has a second end opposite the said first end);
wherein said at least one vertical strap (42) is attached to said bottom surface of said main panel (attached to bottom surface of the main panel 10) and
wherein said at least one vertical strap is adapted to increase the rigidity of said main panel when in use (straps 42 increases the rigidity of said main panel 10 by providing tension to the main panel 10 when it is wrapped around a bottom rung of the ladder 46).

Card is in the field of elastic structures and teaches of (Fig. 2) said at least one vertical strap (straps 290) extending along a substantial portion of said length of said main panel (base 232) (straps 290 extends along a substantial portion of the length of the main panel 232).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Card of said at least one vertical strap extending along a substantial portion of said length of said main panel in order to provide further stability and securement of the cover to the ladder. 

Regarding claim 3 and 15, Mobley as modified teaches of the invention in claim 2 and 14, respectively, and wherein said at least one attachment strap is also attached to said second end of said at least one vertical strap (strap 42 is a vertical strap and an attachment strap, thus is connected to said second end of said at least one vertical strap).

Regarding claim 4 and 16, Mobley as modified teaches of the invention in claim 3 and 15, respectively, and wherein said at least one attachment strap is adapted to releasably and securely engage said bottom rung of said ladder (Fig. 2, attachment strap 42 is releasably and securely engaged with the bottom rung of the ladder 46) via a flexible cord (Col. 2 lines 56, the Velcro straps may be replaced by cords).

Regarding claim 8, Mobley as modified teaches of the invention in claim 1, but does not appear to teach wherein said rings attached to respective ends thereof are formed as D-rings.
Card teaches of wherein said rings attached to respective ends thereof are formed as D-rings (Fig. 4, ¶0056, respective ends of securing member 252 can be D-rings). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Card of wherein said rings attached to respective ends thereof are formed as D-rings in order to provide an opening to have further securing means, such as cords and straps, to securely attach the cover to the ladder. 

Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, as modified by Bernart (US 2015/0074924), as applied to claim 1 and 13 above, and further in view of Somerville (NZ 549,339)
Regarding claim 5 and 17, Mobley as modified teaches of the invention in claim 1 and 13, respectively, and wherein said at least one attachment bracket (22) is attached to said top edge portion (20B) of said main panel (10).
Mobley does not appear to teach of via at least two spaced straps connected therebetween.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Sommerville of attaching via at least two spaced straps connected therebetween in order to secure the cover to the rungs of the ladder and prevent the cover from being pulled off the ladder.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mobley et al. (US 5,682,960), hereinafter Mobley, as modified by Bernart (US 2015/0074924), as applied to claim 1 above, and further in view of Maragliano (US 2015/0259982).
Regarding claim 10, Mobley as modified teaches of the invention in claim 1, but does not appear to teach of wherein said rings are formed as carabiner spring clips.
Maragliano is in the field of ladders and teaches of wherein said rings are formed as carabiner spring clips (Fig. 5, ¶0112, carabiner clip 500 is an example of a fastener that can be used as a distal fastening means as seen in Fig. 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mobley to incorporate the teachings of Maragliano of wherein said rings are formed as carabiner spring clips in order to use a quick release attachment to securely attach the cover to the ladder. 

Allowable Subject Matter
Claims 6 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647